PD-0179-15

MR.    JOSE   GONZALES        III

#1832029

JAMES    V.    ALLRED       UNIT

2101    FM    369    N.

IOWA PARK,          TEXAS    76367

10/27/15                                                  RECEIVED IH
                                                       OaURT of CRIMINAL APPEALS
TO:    Abel    Acosta       Clerk,                           NOV 02 2015
RE:    Motion For Rehearing
CA:    PD-0179-15



Dear sir, enclosed is my motion for rehearing in .the above-mentioned
cause. Please file with the Court. Thank you.




                                              Sincerly,



                                                Mr./jc/se Gc/izales III




                                         1.
                                      PD-0179-15


                                          IN     THE

                             COURT   OF   CRIMINAL        APPEALS

                                          OF   TEXAS




JOSE   GONZALES      III,
           Petitioner,



V.

THE    STATE   OF   TEXAS,
           Appellee.




                       PETITIONER'S       MOTION        FOR   REHEARING

                      IN ACCORDANCE WITH           T.R.A.P.      RULE 64.

                                          TO     WIT:

Comes Now |ose Gonzales III, Hereinstyled Petitoner, files this motion
for rehearing in the above-mentioned and entitiled cause.

                                          :ART.    I.,

Petitioner urges the Court that: Trial court erred in allowing Petitioner
to shackled in violation of U.S.                  Const.      Amends 6th and 14th.   Trial court
infringed upon Petitioner's                persumption of innocence, and counsel was
ineffective for not objecting to Petitioner being shackled thereby
procedurally defaulting Petitioner's claim.
                                          ART.    II.,

The State committed double jeopardy when it prosecuted Petitioner for
multiple burglarious entries where there was only one unlawful entry
and the the gravamen for burglary is the unlawful entry not the complain
ant. Where for Petitioner was sentenced twice for one unlawful entry.
                                      ART.       III.,

Ineffective assisitance of counsel: The court of appeals erred in not
adjudicating the ineffective assistance of counsel on direct appeal
in opposition of Trevino v. Thaler, 569 U.S.                         (-2013). Because of the
deep entrenched culture of not entertaining ineffective assistance of

counsel
Motion   Cont:                                                  t.      ~      •

on direct appeal by the Texas Appellate Courts,            said opinion by the
'Supreme Court is still alien to the mindset of justices, and Court of
Criminal   Appeals should mandate such claims be given the full penolopy
of ineffective assistance claims as required by trial courts on colla
teral review i.e,    11.07.   Furthermore,       since the record was   fully devel
oped said counsels on direct appeal were ineffective for filing Anders
Brief in contradiction of ttte plain errors of trial counsels.
Ineffective assistance of counsel:         Counsel's failure to object to mis
jionder of two distinct offenses in the same indictment. Counsel did
not file pretrial motion, nor object during trial when misjionder became
apperrant.
                                 ART.    IV.,

Ineffective assistance of counsel:         Counsel's failure to file motion
to quash affidavit and information that was unsigned, hence prosecution
commenced upon the strength of:         unsigned information, that did not
confer jurisdiction upon the trial court.
                                  ART.V.,

Ineffective assistance of counsel for not filing motion for change of
venue in high profile prosecution after it became apperrant that Peti
tioner could not recieve a fair trial in said County.
                                 ART.    VI.,

Trial ijudge abused her discretion by not ordering a change of venue
after it became impossible to seat an unbiased jury in high profile
case.


                                ART.    VII. /

Counsel abandoned Petitioner,      acting as no counsel at all, merely
friend of court, giving testimony that his client was guilty and that
afixed in the jury minds that Petitioner was guilty of Count I and
Count II, thereby infringed upon Petitoner's persumption of Innocence,
and his right to counsel.
                                ART.    VIII./

Petitioner's     counsel on appeal Fred Jiminez committed fraud by filing
Anders brief when such errors were plain and apperrant. such reasons
that       Fred Jiminez's wife was District Attorney and because of the
nepotism and political aspirations were the motivating reasons for
such fraud. The court appointed Stephen W. Byrne as Appeal Attorney
rendering Fred Jiminez's Ander's brief Moot by opertion of law, and
court was in error for not rulingcQ/n this point of law.
Motion   Cont:

                                  ART.   IX.,

Petitioner's counsel of record rendered ineffective assistance of

counsel for not raising the defense .of temporary insanity after
defense counsel made Petitioner's mental              state at       the time of offen
se an issue during trial.         :\ -;--:
                                  CONCLUSION

Petitioner urges the Court sue sponte to grant motion for rehearing and
order Petition for Discretionary Review,              for the State in their 11th
hour brief conceded the fact        that the Petitioner was                correct     in error
of double jeopardy and that alone should give the Court reason to
grant review. The 13th court of.appeals refusing oralrargument, as well
as this Court after such issues that amount to a fundamental miscarriage
of justice and built on the foundations of the American Judicial system,
have become plain and apperrant, and such, issues require further inquiry
from'the Court.   It   is cases   like :thi:"s that    the Court          should scrutinize

for-   ^effectiveness of competent counsel and that Petitioner has
recieved his fair day in court. Because Petitioner has not recieved his
fundamental fairness as embodied by the Texas Const, and the U.S. Const.
Such review by this Court is mandatory and fundamental. For the Court
allow such miscarriage of justice is to co-sign tyranny and insurrection
against the U.S. Constitution.




                                    PRAYER

Petitoner prays that the Court grant sue sponte this Motion and all
requested therein and any and all relief that the Court deems just
and necessary..
                          () Granted         (.) Denied
Signed this 27 Day of October,        2015


Presiding Judge




                                                      Pro/se|
                                                      Jose Qovfizales#1832029
                                                      James    V.    Allred     Unit

                                                      2101    FM    369    N.
                                                      Iowa Park,          Texas 76367
                                                                                          h,,^.">"»>.„,ii.
MR. JOSE GONZALES III
#1832029                                             C'A!.. LAS "IX /bU
JAMES -V. ALLRED UNIT                               2.9 OCT' 2015 F'Ki 3.0 I...
2101 FM 369 N.
IOWA PARK, TEXAS 76367
                               COURT OF CRIMINAL APPEALS OF TEXAS
                               P.O. BOX 12308,i CAPITOL STATION
                               AUSTIN, TEXAS 78711
        I nwL
   ^3                    t"'C! :•' X 1 —ai^iUcaUe   '^•|'-»»l»./il'/'»l»i»'f»l'i'»M»li'jll//'-'»'»ili»liiil»H